DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 8, please delete the extra comma after “inner chamber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being clearly anticipated by Gimby (US 5,638,786).
Re claim 1, Gimby discloses a dust filter 50 (FIG. 1-4) configured to filter air drawn into a vehicle canister 12, the dust filter 50 comprising: 
a filtration member 58 (col. 3, lines 3-25); and 
a case 52, wherein the case 52 comprises: 
an inner chamber 60 (FIG. 2-3) within which the filtration member 58 is disposed; 
a drainage port (e.g., the perforations 63 of filter screen 59 make up the claimed “drainage port”; see col. 3, lines 26-53) configured to drain liquid within the inner chamber 60, wherein the drainage port 63 comprises at least one opening (perforations 63; FIG. 2-4) disposed at a bottom of the inner chamber 60; and 
a cover (e.g., lower portion 52b; FIG. 2-3; col. 3, lines 12-25) that covers the drainage port (perforations 63), wherein the cover 52b has an outlet (54 acts as both the inlet for air and outlet for foreign matters and water (implicit)) that opens to the outside (FIG. 3), the outlet 54 being positioned at a position lower than the drainage port 63, 
at least one baffle plate 66 (FIG. 3, col. 3, lines 54-65) disposed inside the cover 52b, wherein the baffle plate 66 has a slope (FIG. 3) on a side of the baffle plate 66 facing the drainage port 63, and wherein the slope of the baffle plate 66 forms a ramp (FIG. 3).
Re claim 2, Gimby also teaches wherein the cover 52b includes multiple baffle plates 66, and each opening (perforations 63) and the outlet 54 of the cover 52b are positioned so as not to be in direct fluid communication in a linear fashion. (Note, the tortuous path created by the multiple baffle plates 66 makes it so that outlet 54 is not in direct fluid communication with the plurality of openings (perforations 63)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various cited prior arts of record teach very similar dust filters for vehicle canisters having a drainage port for draining water/dust/matters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747